                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

MATTHEW T. CURTIS,                                )
    Plaintiff,                                    )
                                                  )
               v.                                 )   Case No 3:19-cv-073-JD-MGG
                                                  )
CURTIS T. HILL, JR.,                              )
     Attorney General of the State of             )
     Indiana,                                     )
                                                  )
       Defendant.                                 )

                                      OPINION & ORDER

       In response to the Court dismissing Plaintiff Matthew Curtis’ Complaint and denying his

Motion for a Preliminary Injunction [DE 24], Mr. Curtis filed a First Amended Complaint and

the instant Rule 57 Motion for Speedy Hearing simultaneously. [DE 25, 27]. In his motion, Mr.

Curtis requests that the Court set a “speedy hearing” to address the legal question of whether his

online operation constitutes gambling under Indiana law. [DE 26 at 2]. For the reasons stated

below, the Court denies Mr. Curtis’ request for a speedy hearing.

       Mr. Curtis brings this motion under Rule 57 of the Federal Rules of Civil Procedure

which states “[t]he court may order a speedy hearing of a declaratory-judgment action.” While it

is within the Court’s discretion to expedite proceedings, Mr. Curtis has not persuaded the Court

that a speedy hearing is warranted here. Mr. Curtis argues a speedy hearing is necessary because

the matter is urgent, the relevant facts are undisputed, and a declaratory judgment will resolve or

narrow the parties’ disputes. [DE 26 at 4-5]. Mr. Curtis has not established that this matter

requires urgent attention. In his motion and the concurrently filed First Amended Complaint, Mr.

Curtis argues that his website is not in violation of the Indiana statute. [DE 26 at 3; DE 27 at 2].

Consequently, he cannot also claim an urgent risk of prosecution. Further, Mr. Curtis

                                                  1
mischaracterizes that the parties’ only legal dispute is one of statutory interpretation. The

Attorney General is disputing Mr. Curtis’ standing to bring the suit in its entirety. This threshold

issue must be adjudicated before the Court can reach the issues on their merits. Mr. Curtis

requests the statutory interpretation be resolved by oral argument, “much like a motion for

judgment on the pleadings.” [DE 26 at 5]. However, the pleadings had not yet been completed,

and in response to Mr. Curtis’ First Amended Complaint, the Attorney General filed a Motion to

Dismiss for failure to state a claim and lack of subject matter jurisdiction. [DE 30]. Therefore,

the relevant disputed facts are more extensive than Mr. Curtis represents. Lastly, while a

declaratory judgment on the issue presented by Mr. Curtis would resolve or narrow the dispute,

this does not require the Court to grant a speedy hearing on the matter.

       Therefore, the Court DENIES the motion for a speedy hearing. [DE 25].

       SO ORDERED.

       ENTERED: March 3, 2020

                                              /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court




                                                  2
